Order entered August 29, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-10-01133-CV

                        ELIZABETH W. CELMER, Appellant

                                          V.

                           CHARLES MCGARRY, Appellee

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DC-09-3023-E

                                       ORDER

        Appellee’s August 27, 2013 unopposed motion for extension of time to file

motion for rehearing is GRANTED. It is ORDERED that the time for filing

appellee’s motion for rehearing is extended from August 23, 2013 to August 30,

2013.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE